Citation Nr: 0911847	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung condition and 
breathing problems due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from 
April 1944 to May 1946, and from August 1950 to February 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record does not show a 
current lung condition that is causally or etiologically 
related to active service.


CONCLUSION OF LAW

A lung condition, due to asbestos exposure, was not caused or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for a lung condition, due to asbestos exposure, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the Veteran was not afforded a VA 
examination in connection with his claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
discussed further below, the Board concludes that an 
examination is not warranted because there is no evidence of 
a current lung condition that is related to service.  VA's 
duty to assist has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis
        
In this case the Veteran contends that he is entitled to 
service connection for a lung condition that is the result of 
exposure to asbestos while working as a shipfitter/pipefitter 
in the U.S. Navy.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, 
section H, 29, referencing ch. 2, section C, 9) (last updated 
September 29, 2006) (hereinafter "M21-1MR").  Also, an 
opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the Veteran's claim of entitlement to service 
connection for conditions claimed as due to asbestos exposure 
under these administrative protocols using the following 
criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR 
contains guidelines for the development of asbestos exposure 
cases.  Most relevant to this case, part (b) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis or asbestosis. Inhaling 
asbestos fibers can also lead to pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart failure 
secondary to cor pulmonale.  Also of significance is that 
disease-causing exposure to asbestos may be brief, and/or 
indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include dyspnea 
on exertion, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.

The Veteran's DD Form 214 shows that he was a pipefitter 
while serving on a ship in service.  He has reported that he 
was exposed to asbestos while in service.  In light of the 
Veteran's military occupational specialty, the Board finds 
his contention with regard to in-service asbestos exposure 
credible and consistent with his service.  For these reasons, 
in-service exposure to asbestos is conceded.  

Having determined that the Veteran was exposed to asbestos 
during service, the Board must now determine whether this 
exposure resulted in a current lung disability.  

In this regard, the Board observes that the Veteran's service 
treatment records are devoid of any complaints, diagnoses, or 
treatment for a lung condition while in service.  While there 
is often a significant latency period between exposure and 
development of an asbestosis related disease, the Veteran has 
not submitted any evidence of a current diagnosis of a 
chronic lung condition.  The Board notes that the existence 
of a current disorder is the cornerstone of a claim for VA 
compensation based on disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The record contains no competent medical evidence of a 
diagnosis regarding a lung condition of any kind and there 
was no inservice diagnosis of or treatment for a lung 
condition.  Degmetich, 104 F.3d at 1333; Pond, 12 Vet. App. 
at 346 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  
Furthermore, the Board notes that VA treatment records show 
complaints of and treatment for numerous maladies, including 
prostate cancer, hypertension, osteoarthritis, anxiety, and 
sleep apnea, but these records are devoid of any complaints, 
symptoms, diagnosis, or treatment for a lung condition.  

In this regard, the Board observes that there is no competent 
evidence that the Veteran has symptoms or signs indicative of 
asbestosis related respiratory disability such as dyspnea on 
exertion (DOE), end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at late 
stages, pulmonary function impairment, or cor pulmonale.  On 
the contrary, he did not complain of any dyspnea on exertion 
(DOE) or paroxysmal nocturnal dyspnea (PND) during VA 
outpatient treatment in May 2005.  At that time, examination 
revealed that his lungs were clear.  Similarly, he denied 
excessive cough during treatment in April 2006.  He again 
denied PND and the examiner observed that he could perform 
ordinary activities without a problem.  

In sum, the competent medical evidence of record supports the 
conclusion that the veteran does not have a current lung 
disability.  In the absence of competent evidence of the 
claimed disability, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal. 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a lung condition and breathing 
problems due to asbestos exposure is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


